Citation Nr: 9906660	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
the date of the original claim for service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964, and from August 1965 to October 1972.  He was awarded 
the Combat Medical Badge.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claims on appeal included claims for 
an increased evaluation for service-connected hearing loss 
and tinnitus.  However, at the veteran's video conference 
hearing at the regional office (RO) before a member of the 
Board in November July 1998, the record reflects that the 
veteran and his representative withdrew the issue of 
entitlement to an increased evaluation for tinnitus and 
confirmed that the veteran had previously withdrawn the issue 
of entitlement to an increased evaluation for hearing loss in 
the substantive appeal that was received by the RO in June 
1997.  A substantive appeal may be withdrawn in writing at 
anytime prior to promulgation of a decision by the Board.  38 
C.F.R. § 20.204 (1998).  Thus, since the veteran's withdrawal 
of the issue of entitlement to an increased evaluation for 
hearing loss in his substantive appeal of June 1997 was 
clearly in written form, this issue is therefore considered 
withdrawn.  

Moreover, while the record does not reveal that the veteran 
submitted a similar request to withdraw the appeal as to the 
issue of an increased evaluation for tinnitus, the transcript 
of the November 1998 video conference hearing shows that it 
was acknowledged at the hearing that he was no longer 
pursuing this issue.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
addressed the similar question of whether the requirement 
that a notice of disagreement be in writing is met by 
testimony at a personal hearing which is later transcribed 
and associated with the claims file.  In Tomlin v. Brown, 5 
Vet. App. 355 (1993), the Court found that oral statements at 
a personal hearing which were later transcribed met the 
requirement that a notice of disagreement be "in writing."  
Therefore, the Board finds that the veteran has also 
withdrawn his appeal with respect to the issue of entitlement 
to an increased evaluation for tinnitus.  Consequently, the 
Board will not consider either of these issues because they 
are no longer in appellate status. 

The Board further notes that it has recharacterized the issue 
of entitlement to an evaluation in excess of 50 percent for 
PTSD in light of the recent case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), which is addressed 
more fully below.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD from the date of the original 
claim for service connection, the Board notes that the 
original May 1996 claim for service connection for this 
disability was granted by a rating decision in October 1996, 
with a rating of 50 percent, effective from May 1996.  
Thereafter, the veteran filed a notice of disagreement (NOD) 
with this decision in April 1997, a rating decision 
confirming the evaluation of 50 percent was rendered in May 
1997, and a statement of the case (SOC) as to the original 
establishment of service connection and assigned rating of 50 
percent was issued in May 1997.  The Board notes that the 
subject SOC identified the issue on appeal as entitlement to 
an increased evaluation for PTSD, currently evaluated as 50 
percent disabling.

The Board first finds that a recent Court decision appears to 
point to procedural and substantive problems arising during 
the development of this appeal which must be corrected.  More 
specifically, the Board finds that the rating decision of 
October 1996 and the appellate development in this matter 
must be reexamined in light of the decision 
rating on appeal was erroneous and in identifying the 
underlying NOD and whether the Department of Veterans Affairs 
(VA) has issued a SOC or supplemental statement of the case 
(SSOC).

The aspect of Fenderson which is most relevant to the issue 
of entitlement to an evaluation in excess of 50 percent for 
PTSD from the date of the original claim for service 
connection is the manner in which the Court deals with the 
issue in Fenderson of entitlement to compensable rating for 
residuals of right-testicle surgery.  Following a December 
1992 grant of service connection for residuals of right-
testicle surgery, the appellant in Fenderson filed a NOD as 
to the noncompensable rating assigned by the RO.  Although 
the RO issued an April 1995 SSOC purporting to address the 
rating issue following the receipt of the NOD, the Court 
found on appeal that the SSOC could not serve as an SOC as to 
the right-testicle rating because that SSOC mistakenly 
treated the right-testicle claim as one for an "[i]ncreased 
evaluation for service[-]connected . . . . residuals of 
surgery to right testicle," rather than as a disagreement 
with the original rating awarded, which is what it was.  
Consequently, because the RO had never issued an SOC in 
response to the appellant's timely filed NOD as to his appeal 
of the initial rating of his service-connected right-testicle 
disability, the Court held that a remand was required 
pursuant to Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam), for issuance of an SOC.  

In this case, following the October 1996 grant of service 
connection for PTSD and the assignment of a 50 percent 
evaluation, the veteran filed a NOD as to the rating 
decision.  Thereafter, although the RO issued a May 1997 SOC 
purporting to address the rating issue following the receipt 
of the NOD, the May 1997 SOC arguably could not serve as an 
SOC as to the PTSD rating of 50 percent because that SOC 
treated the PTSD claim as one for an increased evaluation for 
PTSD, rather than as a disagreement with the original rating 
awarded.  Fenderson appears to indicate that because the RO 
never issued an SOC in response to the appellant's timely 
filed NOD as to his appeal of the initial rating of his 
service-connected PTSD, remand is required pursuant to 
Holland, for issuance of an SOC.  Upon receipt of the 
statement of the case, the veteran must thereafter timely 
file a substantive appeal before the case is returned to the 
Board.  

The Board notes, however, that the rationale of Fenderson 
appears to look beyond the technical question of how the 
issue was styled in the SOC to whether the substantive 
disposition was defective.  In this case, there is a 
substantive defect apart from how the issue was styled.  The 
effective date of the grant was May 1996, the date of the 
original claim.  Accordingly, the rating criteria in effect 
prior to November 7, 1996, were applicable at that time.  The 
original rating action in October 1996 contains a discussion 
indicating that the rating criteria in effect prior to 
November 7, 1996 were applied.  A review of the record 
appears to show, however, that the SOC and SSOCs in this case 
did not provide the veteran with the rating the rating 
criteria in effect prior to November 7, 1996.   The 
discussion in the SOC appears to show that the RO determined 
that the 50 percent rating was based on the criteria in 
effect prior to November 7, 1996 (without citing all 
applicable "old" criteria), but that an increased rating 
was not warranted because the disability did not produce 
manifestations warranting a higher rating under the criteria 
in effect since November 7, 1996.  The SSOC appears only to 
discuss the criteria in effect since November 7, 1996.  
Therefore, the Board further finds that prior to the issuance 
of a new SOC, the RO should readjudicate the issue of 
entitlement to a higher original rating for PTSD in light of 
the rating criteria in effect for this disorder both before 
and after November 7, 1996.  See 38 C.F.R. § 4.130 (1998), 
previously designated as 38 C.F.R. § 4.132, and revised, 
effective November 7, 1996.  

The readjudication of the claim must proceed in light of the 
determination of the Court that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-90).  
Thus, the veteran's initial rating for the veteran's PTSD 
must be readjudicated based on the old and, with the 
qualification discussed below, the new rating criteria to 
determine which version is more favorable to the appellant.

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, the VA General Counsel 
initially provided the following guidelines as to the 
relationship between the old and the new rating criteria for 
mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1998).  Notwithstanding the General 
Counsel's opinion, in the recent case of Rhodan and Haywood  
v. West, 12 Vet. App. 55 (1998), the Court held that 
38 U.S.C.A. § 5110(g) prohibited the retroactive application 
of the revised criteria for rating mental disorders to award 
or increase a disability rating prior to the effective date 
of "the Act or administrative issue."  Accordingly, the 
Court held that "for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim."  12 Vet. App. at 57.  These cases 
involved Board decisions prior to November 7, 1996.  In 
Haywood, the Board decision came after publication of notice 
of final version of the criteria and the setting of an 
effective date for its application, but before that effective 
date.  It would appear clear that the RO could not have 
applied the revised criteria in any rating determination 
prior to November 7, 1996.  It would further appear that the 
Rhodan Court has held that the effective date of an increased 
rating under the revised criteria could not be awarded prior 
to November 7, 1996.  To this extent, Rhodan would appear to 
overrule the interpretation in VAOPGCPREC 11-97 as to whether 
the revised criteria for rating mental disorders constitute a 
liberalizing change, and to limit the applicability of Karnas 
on the facts of this case.

In the instant case, the RO has not had an opportunity to 
reconsider the initial rating assigned to the veteran's PTSD 
in light of both old and new rating criteria.  More 
importantly, the appellant has not had an opportunity to 
enter evidence or argument to establish entitlement to an 
increased initial disability rating under both the old and 
new criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, while the Board has also considered the value of 
further VA medical examination in this matter, its review of 
the results of both past and recent examination results does 
not reflect that additional examination is currently 
warranted.  First, the Board does not find that there is any 
current contention on the part of the veteran or his 
representative that his PTSD has worsened since his last VA 
PTSD examination in August 1998.  In addition, while the 
veteran has complained that previous examination was somehow 
inadequate in that the veteran was holding back the true 
level of his disability, the Board finds that this is not an 
adverse reflection on the examination itself, and there is no 
evidence that such a complaint or concern of the veteran was 
made known to any examiner during any previous examination.  
Therefore, based on the current record, the Board does not 
find that a new VA PTSD examination is warranted.  Should 
considerations change while this matter is in remand status, 
the RO may of course exercise its discretion and schedule a 
new examination.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claim.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for PTSD.  Any medical 
records other than those now on file 
pertaining to this disability should be 
obtained and associated with the claims 
folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for an evaluation in excess of 50 percent 
from the date of the original claim for 
service connection based on all 
applicable old and new rating criteria.  
In light of the above discussion, the RO 
may evaluate the disability from May 1996 
to November 7, 1996, under the criteria 
in effect prior to November 7, 1996, and 
then evaluate the disability after 
November 7, 1996 under both the old and 
the new criteria, and assign the rating 
under the criteria which is most 
favorable.   

4.  The RO must also provide the veteran 
with a statement of the case as to the 
issue of entitlement to a higher original 
rating for PTSD.  Thereafter, the veteran 
must file a timely substantive appeal as 
to this issue prior to the return of this 
matter to the Board.  If the veteran does 
not file a timely substantive appeal as 
to this issue, it will not be considered 
a proper subject for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 10 -


